Exhibit 10.56

SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING

CREDIT AND SECURITY AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is entered into on this 25th day of January, 2013
(the “Effective Date”), by and among NEOGENOMICS LABORATORIES, INC., a Florida
corporation (“Borrower”), NEOGENOMICS, INC., a Nevada corporation (“Guarantor”,
together with Borrower, individually, a “Credit Party” and collectively, the
“Credit Parties”) and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (“Lender”) as agent for the lenders to the Credit Agreement.

RECITALS

A. The Credit Parties and Lender have entered into that certain Amended and
Restated Revolving Credit and Security Agreement, dated as of April 26, 2010 (as
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).

B. The Credit Parties have requested that Lender agree to make certain
amendments to the Credit Agreement. Lender has agreed to this request on the
conditions set forth in this Agreement.

C. Pursuant to the terms and conditions of this Amendment, the Credit Parties
and the Lender have agreed to amend certain provisions of the Credit Agreement.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

AGREEMENT

ARTICLE I – DEFINITIONS

1.01 Definitions. Capitalized terms used in this Amendment are defined in the
Credit Agreement, as amended hereby, unless otherwise stated.

ARTICLE II – AMENDMENT

2.01 Amendment to Recitals of the Credit Agreement.

(a) The Second recital of the Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:

WHEREAS, Borrower has requested that Lender make available to Borrower a
revolving credit facility (the “Revolving Facility”) in a maximum principal
amount equal to the Facility Cap, the proceeds of which shall be used by
Borrower as a provider of healthcare services and for the generation and/or
acquisition of Accounts, and for other lawful purposes not prohibited hereunder;



--------------------------------------------------------------------------------

2.02 Amendment to Section 1.2 of the Credit Agreement. Effective as of the
Effective Date, Section 1.2 is hereby amended as follows:

(a) The definition of “Facility Cap” is hereby deleted in its entirety and
replaced with:

“Facility Cap” shall mean Ten Million and 00/100 Dollars ($10,000,000.00) as
such amount may be increased from time to time as provided in Section 2.1(d).

2.03 Amendment to Section 2.1 of the Credit Agreement. Effective as of the
Effective Date Section 2.1 of the Credit Agreement is hereby amended by deleting
clause (d) of such section and replacing it with the following:

(d) On or after January 31, 2013, Borrower may, no more than twice during the
Term of this Agreement, request to increase the amount of the Facility Cap as in
effect on any date of determination; provided, that, in connection with any such
request, Borrower shall (x) provide such request in writing, (y) certify to
Lender that no Default or Event of Default has occurred and is continuing or
would be caused by such request, and (z) state the requested effective date of
such increase in the Facility Cap, which in no event may be more than forty-five
(45) or less than fifteen (15) Business Days after the date of such request. All
such requests shall be made in increments of $1,000,000. Upon Lender’s written
consent to such request, which consent may be granted or withheld by Lender in
Lender’s sole discretion, and upon payment by Borrower to Lender of a commitment
fee equal to 1% of the requested increase in the Facility Cap, Borrower’s
requested increase of the Facility Cap will become effective on the date
requested. All increases to the Facility Cap made pursuant to this section shall
not exceed $2,000,000 in the aggregate.

2.04 Amendment to Annex I of the Credit Agreement. Effective as of the Effective
Date, Annex I of the Credit Agreement is hereby amended by:

(a) deleting Section 2 of Annex I in its entirety and replacing it with the
following:

2. Minimum Cash Velocity

For each Test Period, measured as of the last day of each calendar month ending
on or after December 31, 2012, Collections of Accounts of Borrowers collectively
shall not be less than the Cash Velocity Percentage of Borrowers’ net revenue
for the Revenue Period less the bad debt expense recognized on the income
statement for such Revenue Period.

 

2



--------------------------------------------------------------------------------

(b) adding the following definition to the definitions set forth in such Annex
in the appropriate alphabetical order:

“Cash Velocity Percentage” shall mean (a) 80% for the period beginning
December 31, 2012 and ending on March 31, 2013 and (b) 87.5% at all other times.

ARTICLE III- CONDITIONS PRECEDENT

3.01 Conditions to Effectiveness. The effectiveness of this Amendment against
Lender is subject to the satisfaction of the following conditions precedent in a
manner satisfactory to Lender in its sole discretion, unless specifically waived
in writing by Lender:

(a) Lender shall have received this Amendment duly executed by each party
thereto;

(b) the representations and warranties contained herein and in all other Loan
Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers contained in the Loan Documents);

(c) no Default or Event of Default shall be in existence; and

(d) Lender shall have received all fees, charges and expenses payable to Lender
as required by this Amendment, including the Commitment Fee (as hereinafter
defined), and in connection with this Amendment and the documentation related
hereto, including, but not limited to, reasonable legal fees and out-of-pocket
costs, (including reasonable in-house counsel fees and expenses), and Borrower
hereby authorize Lender to charge such amounts as an Advance under the Revolving
Facility.

ARTICLE IV- RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

4.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Loan Documents, and, except as expressly modified and
superseded by this Amendment, the terms and provisions of the Credit Agreement
and the Loan Documents are ratified and confirmed and shall continue in full
force and effect. The Credit Parties hereby ratify and confirm that the Liens
granted under the Credit Agreement secure all obligations and indebtedness now,
hereafter or from time to time made by, owing to or arising in favor of Lender
pursuant to the Loan Documents (as now, hereafter or from time to time amended).
The Credit Parties and Lender agree that the Credit Agreement and the Loan
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

 

3



--------------------------------------------------------------------------------

4.02 Representations and Warranties. The Credit Parties hereby, jointly and
severally, represent and warrant to Lender that:

(a) The representations and warranties made by the Credit Parties (other than
those made as of a specific date) contained in the Credit Agreement, as amended
hereby, and each Loan Document are true and correct in all material respects
(except that, for those representations and warranties already qualified by
concepts of materiality, those representations and warranties shall be true and
correct in all respects) on and as of the date hereof and as of the date of
execution hereof as though made on and as of each such date;

(b) No Default or Event of Default under the Credit Agreement, as amended
hereby, has occurred and is continuing;

(c) No Borrower has amended its certificate of incorporation or bylaws (or any
other equivalent governing agreement or document), as applicable, since the date
of the Credit Agreement;

ARTICLE V – COMMITMENT FEE

5.01 Commitment Fee. Borrower agrees to pay Lender $10,000 as a commitment fee,
which fee shall be due and payable on the date hereof. Borrower hereby
authorizes Lender to charge such fee as an Advance on the date hereof and shall
be fully earned by Lender when so charged.

ARTICLE VI – MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement, or any Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Loan
Documents, and no investigation by Lender or any closing shall affect the
representations and warranties or the right of Lender to rely upon them.

6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Loan
Documents, and any and all Loan Documents, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Loan Documents to the Credit
Agreement shall mean a reference to the Credit Agreement, as amended hereby.

6.03 Expenses of Lender. As provided in the Credit Agreement, the Credit Parties
agree to pay on demand all costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Amendment and the Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the reasonable costs and
fees of Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the Credit
Agreement, as amended hereby, or any Loan Documents, including, without,
limitation, the reasonable costs and fees of Lender’s legal counsel.

 

4



--------------------------------------------------------------------------------

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and the Credit Parties and their respective successors and
assigns, except that the Credit Parties may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of Lender.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. Any
signature delivered by a party by facsimile or other electronic transmission
shall be deemed to be an original signature hereto.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant or condition by the Credit
Parties shall be deemed a consent to or waiver of any other breach of the same
or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL LOAN DOCUMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF LAW SET FORTH IN THE
CREDIT AGREEMENT.

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AGREEMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE CREDIT PARTIES AND
LENDER.

6.11 Release. THE CREDIT PARTIES HEREBY ACKNOWLEDGE THAT THEY HAVE NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM LENDER. THE CREDIT PARTIES HEREBY VOLUNTARILY AND
KNOWINGLY RELEASE AND FOREVER DISCHARGE LENDER AND LENDERS, AND

 

5



--------------------------------------------------------------------------------

ANY OF THEIR RESPECTIVE PREDECESSORS, AGENTS, ATTORNEYS, EMPLOYEES, AFFILIATES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE CREDIT PARTIES MAY NOW OR
HEREAFTER HAVE AGAINST LENDER, OR ANY OF THEIR RESPECTIVE PREDECESSORS,
ATTORNEYS, AGENTS, EMPLOYEES, AFFILIATES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR LOAN
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first written above.

 

BORROWER: NEOGENOMICS LABORATORIES, INC., a Florida corporation By:  

/s/ Douglas VanOort

Name:  

Douglas VanOort

Title:  

Chairman and Chief Executive Officer

GUARANTOR: NEOGENOMICS, INC., a Nevada corporation By:  

/s/ Douglas VanOort

Name:  

Douglas VanOort

Title:  

Chairman and Chief Executive Officer

LENDER: CAPITALSOURCE FINANCE LLC, as agent for the lenders By:  

/s/ Jason Schwartz

Name:  

Jason Schartz

Title:  

Authorized Signatory

 

7